Citation Nr: 0922996	
Decision Date: 06/18/09    Archive Date: 06/23/09

DOCKET NO.  07-15 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for glaucoma and 
cataracts.  

2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a lumbar spine 
disability.  

3.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a left shoulder 
disability.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The Veteran had active service from June 1978 to January 
1987, and from May 1992 to August 1992.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which determined that new and material evidence had 
not been presented to reopen a claim for service connection 
for "glaucoma and cataracts," "lumbar spine arthritis," 
and a left shoulder condition.

In April 2009, the Veteran was afforded a hearing before John 
J. Crowley, who is the Veterans Law Judge rendering the 
determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102(b) (West 2002).  

The Board has determined that the issues are more accurately 
characterized as stated on the cover page of this decision.  


FINDINGS OF FACT

1.  In an unappealed decision, dated in January 2002, the RO 
denied claims for service connection for "glaucoma and 
cataracts," "lumbar spine arthritis," and a left shoulder 
condition.  

2.  The evidence received since the RO's January 2002 
decision, which denied service connection for "lumbar spine 
arthritis," and a left shoulder condition, which was not 
previously of record, and which is not cumulative of other 
evidence of record, does not raise a reasonable possibility 
of substantiating the claims.

3.  The evidence received since the RO's January 2002 
decision denying the Veteran's claim for service connection 
for glaucoma and cataracts, which was not previously of 
record, and which is not cumulative of other evidence of 
record, raises a reasonable possibility of substantiating the 
claim.  

4.  The Veteran does not have glaucoma, or cataracts, due to 
his service. 


CONCLUSIONS OF LAW

1.  New and material evidence has not been received since the 
RO's January 2002 decision denying the Veteran's claims for 
service connection for lumbar spine arthritis, and a left 
shoulder condition; the claims for a lumbar spine disability, 
and a left shoulder disability, are not reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008).   

2.  New and material evidence has been received since the 
RO's January 2002 decision denying the Veteran's claim for 
service connection for glaucoma and cataracts; the claim for 
service connection for glaucoma and cataracts is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008).   

3.  The Veteran does not have glaucoma, or cataracts, as the 
result of disease or injury that occurred during his active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts that new and material evidence has been 
presented to reopen his claims for service connection for 
glaucoma and cataracts, a lumbar spine disability, and a left 
shoulder disability.  With regard to the claim for glaucoma 
and cataracts, he argues that he has these conditions due to 
exposure to dental material during service as a dental 
technician.   

The Board notes that in 2009, the Veteran submitted 
additional evidence to the Board, together with waivers of RO 
review of this evidence.  Accordingly, a remand for the RO to 
consider this evidence is not required.  See 38 C.F.R. 
§ 20.1304(c) (2008).

In January 2002, the RO denied claims for service connection 
for "glaucoma and cataracts," "lumbar spine arthritis," 
and a left shoulder condition.  The RO notified the Veteran 
of this denial of his claim in a letter dated in February 
2002.  A timely notice of disagreement was received as to all 
issues, and in January 2005, a statement of the case was 
issued.  In June 2005, a substantive appeal was received, 
however, that same month the RO notified the Veteran that his 
substantive appeal was untimely.  See 38 C.F.R. § 20.302(b) 
(2008).  Accordingly, the RO's January 2002 decision became 
final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.   

In January 2006, the Veteran filed to reopen his claims.  In 
an April 2006 rating decision, the RO determined that new and 
material evidence had not been presented to reopen the 
claims.  The Veteran has appealed this decision.  

Rating actions from which an appeal is not perfected become 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The 
governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200 (2008).  

A final decision cannot be reopened unless new and material 
evidence is presented.  Pursuant to 38 U.S.C.A. § 5108.  The 
Secretary must reopen a finally disallowed claim when new and 
material evidence is presented or secured with respect to 
that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  

The Veteran's claims to reopen were received at the RO after 
August 29, 2001.  For claims filed on and after August 29, 
2001, new evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2008).  

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations 
also provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).  Service 
connection may also be granted for arthritis, when it is 
manifested to a compensable degree within one year of 
separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).  

Congenital or developmental defects, to include refractive 
error of the eye, as such, are not diseases or injuries 
within the meaning of applicable legislation.  See 38 C.F.R. 
§§ 3.303(c), 4.9 (2008); Beno v. Principi, 3 Vet. App. 439 
(1992). 

The VA Adjudication Procedure Manual, M21-1MR, Part III, 
Subpart iv, Chapter 4, Section B provides guidance on 
evaluating conditions of the organs of special sense (i.e., 
the eyes).  Refractive errors are defined to include 
astigmatism, myopia, hyperopia, and presbyopia.  See M21-1MR, 
Part III, Subpart iv, 4.B.10.d.  

The most recent and final denial of this claim was in January 
2002.  Therefore, the Board must determine if new and 
material evidence has been submitted since that time.  See 38 
U.S.C.A. § 5108.  When determining whether the evidence is 
new and material, the specified basis for the last final 
disallowance must be considered.  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  

The evidence of record at the time of the RO's January 2002 
decision included the Veteran's service reports, which 
indicated service as a dental laboratory specialist.  

The Veteran's service treatment records included an entrance 
examination report, dated in October 1977, which showed that 
the Veteran was noted to have defective distant vision NCD 
(not considered disabling).  A July 1979 report noted that he 
wore glasses, and contained an assessment of "blurry vision 
OU" (both eyes).  A September 1983 report notes that he saw 
well with glasses, but that he had a bump on his eyelid.  The 
report indicates that he did not have glaumcoma or cataracts.  
He received a number of treatments thereafter for right eye 
chalazion.  A July 1985 report noted "low back pain (renal 
region) with negative findings."  The Veteran's separation 
examination report, dated in December 1986, showed that his 
eyes, opthalmoscopic examination, pupils, and ocular 
motility, spine and "other musculoskeletal" system, and 
upper extremities, were all clinically evaluated as normal.  
This report further showed that his corrected distant vision 
was 20/15 bilaterally.  See also May 1985 examination report 
(same).  

In an associated "report of medical history," the Veteran 
denied a history of eye trouble, "arthritis, rheumatism or 
bursitis," a "painful or 'trick' shoulder or elbow," or 
recurrent back pain.  

There were no service treatment reports for the Veteran's 
second period of active duty of record at the time of the 
RO's January 2002 decision, except for a March 1992 report, 
which noted that the Veteran had dropped three to four feet 
onto his left shoulder three weeks before, and that he was 
complaining of left trapezius ache.  The assessment appears 
to have been left trapezius myalgia.  

As for the post-active duty medical evidence, it consisted of 
VA and non-VA reports, dated between 1988 and 2002.  

With regard  to the claim for cataracts and glaucoma, VA 
reports, dated between 1987 and 1995, showed a number of 
treatments for myopia, astigmatism, and chalazion.  A 
November 1987 VA eye examination report noted that there were 
no cataracts, that his lens were clear, and that his visual 
acuity was 20/20 bilaterally.  A December 1987 VA examination 
report noted that the pupils were round, regular, and equal, 
and that a fundoscopic exam was not remarkable.  A 1990 
report noted that he wore contact lens.  A private June 1994 
report noted POAG (primary open-angle glaucoma).  In February 
1996, the Veteran was treated for removal of a foreign body 
in the right eyelid.  In May 1996, the Veteran was noted to 
have suspected glaucoma.  In November 1997, he sought 
treatment for a loss of central vision, and was found to have 
a central corneal scar.  That same month, he underwent a 
penetrating keratoplasty (corneal transplant) in his left 
eye.  

With regard  to the claim for a lumbar spine disability, and 
a left shoulder disability, following the first period of 
active duty, a December 1987 VA examination report noted that 
a musculoskeletal exam was not remarkable.  

Following the second period of active duty, a private 
treatment report, dated in September 1993, noted treatment 
for complaints of back pain after lifting weight, and 
contained a notation of back sprain.  A  July 1994 VA report 
showed treatment for low back pain.  VA reports included an 
April 1999 magnetic resonance imaging (MRI) report noting a 
disc bulge at L5-S1, and that a disc fragment could not be 
excluded.  These reports show that the Veteran sought 
treatment for low back beginning in May 1999.  

A private treatment report, dated in May 1999, noted a 
history of a back injury, a back scar, and "workman comp" a 
month ago.  A VA X-ray report, dated in 2000, was negative.  
A VA MRI report, dated in 2001, noted spondylitic changes at 
L3-L5.  A VA report dated in July 2001 noted left shoulder 
impingement syndrome.   

At the time of the RO's January 2002 denial of the claims, 
there no evidence to show that arthritis of the lumbar spine, 
or left shoulder, were manifest to a compensable degree 
within one year of separation from service, and no competent 
opinion associating cataracts and glaucoma, a current lumbar 
spine disability, or a left shoulder disability, with the 
Veteran's service.  

Evidence received since the RO's January 2002 decision 
consists of VA and non-VA medical treatment reports, dated 
between 1997 and 2009.  Some of this evidence is duplicative 
of evidence that was of record at the time of the RO's 
January 2002 decision.  As for the other evidence, with 
regard to the claim for cataracts and glaucoma, a report from 
W.B.T., M.D., dated in October 2000, asserts that the Veteran 
had "both cataracts & glaucoma while in the military," and 
that he underwent multiple eye surgeries beginning in 
December 1986.  Dr. W.B.T. states, "It appears that one of 
the reasons [the Veteran] does not see as well as he used to 
is because of his previous cataract & glaucoma surgeries 
which were related to his cataracts & glaucoma that were 
present while in the military."  

In addition, statements from Dr. W.B.T., dated in June and 
September of 2002, essentially link glaucoma of the left eye, 
and status post corneal transplant, to the Veteran's service.  

A (VA fee-basis) examination report from G.L.S., O.D., date 
in July 2004, contains assessments of open-angle glaucoma, 
left eye, suspected glaucoma, right eye, corneal dystrophy, 
left eye, corneal transplant, left eye, with reduced visual 
acuities, both eyes.  Dr. G.L.S. stated that there was "some 
glaucomatous visual field loss in this C file records in the 
left eye," and, "It is possible these are service 
connected."  

This evidence that was not of record at the time of the 
January 2002 decision, is not cumulative, and is "new" 
within the meaning of 38 C.F.R. § 3.156.  The Board further 
finds that this evidence is material.  In this case, although 
the opinions from Dr. W.B.T. and Dr. G.L.S. contain certain 
defects (discussed infra), they are presumed to be credible 
for a new and material analysis.  Justus.  As they contain 
opinions to show that the Veteran may have glaucoma, or 
cataracts, that are related to his service, the Board finds 
that the submitted evidence raises a reasonable possibility 
of substantiating the claim, and the claim is therefore 
reopened.  

With regard to the claims for a lumbar spine disability, and 
a left shoulder disability, this evidence, which was not of 
record at the time of the January 2002 decision, is not 
cumulative, and is "new" within the meaning of 38 C.F.R. § 
3.156.  However, the Board finds that this evidence is not 
material.  In this case, none of the submitted evidence 
contains competent evidence to show that the Veteran has a 
lumbar spine disability, or a left shoulder disability, that 
is related to his service, or that arthritis of the lumbar 
spine, or left shoulder, were manifested to a compensable 
degree within one year of separation from either period of 
service.  See 38 C.F.R. §§ 3.303, 3.307, 3.309.  

In this regard, there is evidence that the Veteran sustained 
two post-service back injuries, i.e., back strain in 1993, 
and another back injury at work, in 1999.  Treatment for 
problems clearly seen by the RO in the prior rating action 
does not provide a basis to reopen these claims.  In summary, 
the ultimate questions in these cases, which were previously 
unsubstantiated, continue to be unsupported.  

The Veteran's own testimony and assertions as to a causal 
connection between his service and the claimed disabilities 
is duplicative and not new and material.  Moray v. Brown, 5 
Vet. App. 211 (1993) (lay assertions on medical causation do 
not constitute material evidence to reopen a previously 
denied claim).  The Board therefore finds that the submitted 
evidence is not both new and material and does not raise a 
reasonable possibility of substantiating the claims.  38 
C.F.R. § 3.156.  The claims are therefore not reopened.  

The only other pertinent evidence received since the January 
2002 denials of the claims consists of oral and written 
testimony from the Veteran.  In Routen v. Brown, 10 Vet. App. 
183, 186 (1997), the Court noted "[l]ay assertions of 
medical causation . . . cannot suffice to reopen a claim 
under 38 U.S.C.A. 5108."  Because the appellant has not 
fulfilled his threshold burden of submitting new and material 
evidence to reopen his finally disallowed claims, the 
benefit-of-the-doubt doctrine is inapplicable.  Annoni v. 
Brown, 5 Vet. App. 463, 467 (1993).  

The Board will now address the issue of service connection 
for glaucoma and cataracts.  In this regard, no prejudice 
accrues to the appellant with such an analysis, as the VCAA 
notice provided the Veteran with the relevant criteria for 
service connection.  In addition, the Veteran's oral and 
written testimony clearly indicates knowledge of the criteria 
for service connection.  See e.g., VA Form 646, received in 
January 2009.  Furthermore, the Veteran has indicated that he 
has no additional evidence to submit.  See Veteran's 
statement, received in October 2007.  Finally, the Veteran 
was afforded a hearing in April 2009.  As such, the Board 
finds that there have been no notice errors that have 
resulted in any prejudice to the appellant or affected the 
essential fairness of the adjudication.  A review of the 
claims files clearly indicates that Veteran knows what is 
required in this case.  The Veteran has had this claim denied 
on a previous occasion, and over the years that his current 
claim has been on appeal, he has clearly indicated that he 
knows what is required to prevail.  The Board therefore 
concludes that a decision on the merits at this time does not 
prejudice the appellant.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  

The Board's previous discussion of the medical evidence is 
incorporated herein.  Briefly stated, the Veteran's service 
treatment reports do not show findings or diagnoses of either 
cataracts or glaucoma.  The Veteran's separation examination 
report from his first period of active duty, dated in 
December 1986, shows that his eyes, opthalmoscopic 
examination, pupils, and ocular motility, were all clinically 
evaluated as normal, providing evidence against this claim.  

An addendum to Dr. G.L.S.'s July 2004 (fee-basis) examination 
report, dated in October 2004, shows that a VA physician 
stated that he had reviewed the Veteran's C-file.  The 
physician concluded, "It is my opinion that the patient's 
cataracts, corneal graft OS (left eye) and glaucoma are 
likely causally unrelated to exposure to dental materials."  

The Board finds that the claim must be denied.  The presence 
of cataracts and glaucoma are not shown during service.  See 
38 C.F.R. § 3.303.  In addition, the earliest medical 
evidence of either cataracts or glaucoma is found in the 
private June 1994 report, which noted primary open-angle 
glaucoma.  This is well after separation from service, and 
this period without treatment is evidence that there has not 
been a continuity of symptomatology, and it weighs against 
the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  

Furthermore, in November 1997, he was found to have a central 
corneal scar, and he underwent a penetrating keratoplasty 
(corneal transplant) in his left eye.  The December 1997 VA 
operative report notes a "history of corneal ulcer in his 
left eye secondary to contact lens use."  This indicates a 
post-service problem in the eye.   

Finally, the Board considers the October 2004 VA opinion to 
be highly probative evidence against the claim.  The 
physician indicated that he had reviewed the Veteran's claims 
files, and that the claimed conditions were likely unrelated 
to service as a dental technician during service.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claim, and that the claim must be 
denied.  

In reaching this decision, the Board has considered the 
statements of Dr. W.B.T., and Dr. G.L.S., however, these 
opinions are afforded little probative value.  Both of these 
health care providers have clearly based their opinions on an 
erroneous history, specifically, they indicate that the 
Veteran had cataracts and/or glaucoma while in the military.  

As previously discussed, the Veteran is not shown to have had 
either cataracts or glaucoma during service, although he had 
repeatedly asserted that he did.  Furthermore, Dr. W.B.T. 
notes a history of "multiple eye surgeries beginning in 
December 1986."  There is no record of eye surgery during 
service.  Therefore, these opinions, which were presumed to 
be credible under a "new and material" analysis, are shown 
to be based on an erroneous medical history, and they are 
afforded no probative value under a direct service connection 
analysis.  See Kowalski v. Nicholson, 19 Vet. App. 171 
(2005); Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006).  

In addition, Dr. G.L.S.'s July 2004 opinion is afforded no 
probative value on a separate basis, specifically, it is 
equivocal in its terms, i.e., it merely indicates a 
"possible" connection.  See Perman v. Brown, 5 Vet. App. 
237, 241(1993) (where a physician is unable to provide a 
definite causal connection, the opinion on that issue 
constitutes "what may be characterized as 'non-evidence'"); 
see also Davis v. West, 13 Vet. App. 178, 185 (1999); Bostain 
v. West, 11 Vet. App. 124, 127-28 (1998); Beausoleil v. 
Brown, 8 Vet. App. 459, 463 (1996).  
 
The Board has also considered the articles submitted by the 
appellant, to include articles indicating that there may be a 
relationship between exposure to dental materials and 
conjunctivitis.  It is not entirely clear whether these 
articles were of record at the time of the RO's January 2002 
decision.  However, and in any event, these articles do not 
state that exposure to dental materials causes either 
cataracts or glaucoma, and this literature is so general in 
nature, and nonspecific to the appellant's case, that the 
Board affords them little probative weight.  They therefore 
do not provide a sufficient basis to find that there is a 
causal relationship between the Veteran's service and 
glaucoma, or cataracts.  See e.g. Libertine v. Brown, 9 Vet. 
App. 521, 523 (1996).  

With respect to the Veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a 
layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  

The issue on appeal is based on the contention that glaucoma 
and cataracts were caused by service, which ended in 1992 
(about 16 years ago).  In this case, while a veteran is 
generally considered competent to report that he perceived 
physical or visual symptoms during service, the Veteran's 
service treatment reports show that he wore glasses; they do 
not show findings of, or diagnoses of, either cataracts or 
glaucoma.  When his service treatment reports are considered 
together with his post-service medical records (which 
indicate that the earliest medical evidence of either of the 
other claimed conditions is dated in 1994, and which do not 
contain competent, credible evidence of a nexus between 
cataracts or glaucoma and the Veteran's service), the Board 
finds that the medical evidence outweighs the Veteran's 
contentions that the claimed condition is related to his 
service.  

Simply stated, the Board finds that the service records, 
post-service treatment records, and the medical opinion cited 
above outweighs the evidence that supports this claim, 
including the Veteran's statements and the medical opinions 
cited above. 

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  

Duties to Notify and Assist

The Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).  The notification obligation in 
this case was accomplished by way of a letter from the RO to 
the Veteran dated in February 2006.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that any error by VA in providing the 
notice required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b)(1) is presumed prejudicial.  However, in the recent 
case of Shinseki v. Sanders, 129 S.Ct. 1696 (2009), the 
United States Supreme Court determined that the Federal's 
Circuit's "harmless error" analysis set forth in Sanders v. 
Nicholson was too complex and rigid, its presumptions imposed 
unreasonable evidentiary burdens upon the VA, and it would 
too often require an appellate court to treat as harmful 
errors that in fact were harmless.  Instead, the Supreme 
Court held that in cases where notice was inadequate, the 
reviewing court should consider the totality of the 
circumstances in determining whether the Veteran was 
prejudiced by the error.

Here, the Board finds that the statements by the Veteran's 
representative during the hearing in April 2009 reflect that 
the Veteran is fully aware of the criteria.  Therefore, 
further notice is not required. 

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  It 
appears that all known and available service treatment 
reports, and post-service records relevant to the issues on 
appeal have been obtained and are associated with the 
Veteran's claims file.  The RO has obtained the Veteran's VA 
and non-VA medical records.  

With regard to the claims to reopen (lumbar spine disability, 
and left shoulder disability), as the Board has determined 
that new and material evidence has not been presented, a 
remand for an examination and/or an etiological opinion is 
not required to decide the claims.  See 38 U.S.C.A. 
§ 5103A(f) (West 2002).  With regard to the claim for 
glaucoma and cataracts, the Veteran has been afforded an 
examination, and an etiological opinion has been obtained.  

Based on the foregoing, the Board finds that the Veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).   

ORDER

New and material evidence not having been submitted to reopen 
claims for service connection for a lumbar spine disability, 
and a left shoulder disability, the appeal is denied.  

New and material evidence having been submitted, the claim 
for service connection for glaucoma and cataracts is 
reopened; to this extent only, the appeal is granted.  

Service connection for glaucoma and cataracts is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


